Wagner, Judge,
delivered the opinion of the court.
This was a suit on a special tax-bill for the construction of a sewer, and involves identically the same question decided in City of St. Louis, to use, etc., v. Clemens 43 Mo. 395.
*20By reason of an instruction given by the court below, the plaintiff took a non-suit, and, failing to have the same set aside, he brings error to this court.
It is unnecessary to repeat the reasons which were given for our decision in the case just referred to. According to the views there expressed, the judgment is right and must be affirmed.
The other judges concur.